    Case 4:19-cr-00247-ALM-KPJ Document 46 Filed 02/23/21 Page 1 of 1 PageID #: 97




                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

     UNITED STATES OF AMERICA,                         §
                                                       §
                                                       § CASE NUMBER 4:19-CR-00247-ALM
     v.                                                §
                                                       §
                                                       §
     JOHN EDWIN MONTENEGRO                             §
     SALAZAR,


            ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

            The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United States

    Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

    Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by Federal Rule

    of Criminal Procedure 11, and issued her Findings of Fact and Recommendation on Guilty Plea

    before the United States Magistrate Judge Kimberly C. Priest Johnson.               Judge Johnson

    recommended the Court accept Defendant’s guilty plea. She further recommended the Court

    adjudge Defendant guilty of Count One of the Indictment filed against Defendant.

            The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

    the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

    Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but defers

.   acceptance of the plea agreement until after review of the presentence report. It is further

    ORDERED that in accordance with Defendant’s guilty plea and the magistrate judge’s findings

    and recommendation, Defendant, John Edwin Montenegro Salazar, is adjudged guilty of the

    charged offense under Title 21 U.S.C. § 963.

          SIGNED this 23rd day of February, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
